Case 2:20-cv-11644-RGK-MRW Document 1 Filed 12/28/20 Page 1 of 8 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
  3     Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     amandas@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Orlando Garcia                            Case No.

 12               Plaintiff,
                                                  Complaint For Damages And
 13        v.                                     Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
 14     Juan Martin, in individual and            Act; Unruh Civil Rights Act
        representative capacity as trustee of
 15     The Martin Family Surviving Spouse
        Trust dated February 18, 2003;
 16     Vili Group Inc., a California
        Corporation
 17
                  Defendants.
 18
 19
            Plaintiff Orlando Garcia complains of Juan Martin, in individual and
 20
      representative capacity as trustee of The Martin Family Surviving Spouse
 21
      Trust dated February 18, 2003; Vili Group Inc., a California Corporation; and
 22
      alleges as follows:
 23
 24
        PARTIES:
 25
        1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 26
      level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
 27
      dexterity issues. He uses a wheelchair for mobility.
 28
        2. Defendant Juan Martin, in individual and representative capacity as


                                             1

      Complaint
Case 2:20-cv-11644-RGK-MRW Document 1 Filed 12/28/20 Page 2 of 8 Page ID #:2




  1   trustee of The Martin Family Surviving Spouse Trust dated February 18,
  2   2003, owned the real property located at or about 1600 E Washington Blvd,
  3   Pasadena, California, in March 2020.
  4     3. Defendant Juan Martin, in individual and representative capacity as
  5   trustee of The Martin Family Surviving Spouse Trust dated February 18,
  6   2003, owns the real property located at or about 1600 E Washington Blvd,
  7   Pasadena, California, currently.
  8     4. Defendant Vili Group Inc. owned Valero located at or about 1600 E
  9   Washington Blvd, Pasadena, California, in March 2020.
 10     5. Defendant Vili Group Inc. owns Valero (“Gas Station”) located at or
 11   about 1600 E Washington Blvd, Pasadena, California, currently.
 12     6. Plaintiff does not know the true names of Defendants, their business
 13   capacities, their ownership connection to the property and business, or their
 14   relative responsibilities in causing the access violations herein complained of,
 15   and alleges a joint venture and common enterprise by all such Defendants.
 16   Plaintiff is informed and believes that each of the Defendants herein is
 17   responsible in some capacity for the events herein alleged, or is a necessary
 18   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 19   the true names, capacities, connections, and responsibilities of the Defendants
 20   are ascertained.
 21
 22     JURISDICTION & VENUE:
 23     7. The Court has subject matter jurisdiction over the action pursuant to 28
 24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 26     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 27   of action, arising from the same nucleus of operative facts and arising out of
 28   the same transactions, is also brought under California’s Unruh Civil Rights


                                             2

      Complaint
Case 2:20-cv-11644-RGK-MRW Document 1 Filed 12/28/20 Page 3 of 8 Page ID #:3




  1   Act, which act expressly incorporates the Americans with Disabilities Act.
  2     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  3   founded on the fact that the real property which is the subject of this action is
  4   located in this district and that Plaintiff's cause of action arose in this district.
  5
  6     FACTUAL ALLEGATIONS:
  7     10. Plaintiff went to the Gas Station in March 2020 with the intention to
  8   avail himself of its goods or services and to assess the business for compliance
  9   with the disability access laws.
 10     11. The Gas Station is a facility open to the public, a place of public
 11   accommodation, and a business establishment.
 12     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 13   to provide wheelchair accessible paths of travel in conformance with the ADA
 14   Standards as it relates to wheelchair users like the plaintiff.
 15     13. The Gas Station provides paths of travel to its customers but fails to
 16   provide any wheelchair accessible paths of travel.
 17     14. One problem that plaintiff encountered is that the path of travel to the
 18   Gas Station store entrance required plaintiff to navigate a curb for which there
 19   was no ramp.
 20     15. Plaintiff believes that there are other features of the paths of travel that
 21   likely fail to comply with the ADA Standards and seeks to have fully compliant
 22   paths of travel available for wheelchair users.
 23     16. On information and belief, the defendants currently fail to provide
 24   wheelchair accessible paths of travel.
 25     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 26   provide wheelchair accessible parking in conformance with the ADA
 27   Standards as it relates to wheelchair users like the plaintiff.
 28     18. The Gas Station provides parking to its customers but fails to provide


                                                3

      Complaint
Case 2:20-cv-11644-RGK-MRW Document 1 Filed 12/28/20 Page 4 of 8 Page ID #:4




  1   any wheelchair accessible parking.
  2     19. A problem that plaintiff encountered is that there were no van-
  3   accessible parking spaces.
  4     20. Plaintiff believes that there are other features of the parking that likely
  5   fail to comply with the ADA Standards and seeks to have fully compliant
  6   parking available for wheelchair users.
  7     21. On information and belief, the defendants currently fail to provide
  8   wheelchair accessible parking.
  9     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 10   personally encountered these barriers.
 11     23. As a wheelchair user, the plaintiff benefits from and is entitled to use
 12   wheelchair accessible facilities. By failing to provide accessible facilities, the
 13   defendants denied the plaintiff full and equal access.
 14     24. The failure to provide accessible facilities created difficulty and
 15   discomfort for the Plaintiff.
 16     25. The defendants have failed to maintain in working and useable
 17   conditions those features required to provide ready access to persons with
 18   disabilities.
 19     26. The barriers identified above are easily removed without much
 20   difficulty or expense. They are the types of barriers identified by the
 21   Department of Justice as presumably readily achievable to remove and, in fact,
 22   these barriers are readily achievable to remove. Moreover, there are numerous
 23   alternative accommodations that could be made to provide a greater level of
 24   access if complete removal were not achievable.
 25     27. Plaintiff will return to the Gas Station to avail himself of its goods or
 26   services and to determine compliance with the disability access laws once it is
 27   represented to him that the Gas Station and its facilities are accessible.
 28   Plaintiff is currently deterred from doing so because of his knowledge of the


                                              4

      Complaint
Case 2:20-cv-11644-RGK-MRW Document 1 Filed 12/28/20 Page 5 of 8 Page ID #:5




  1   existing barriers and his uncertainty about the existence of yet other barriers
  2   on the site. If the barriers are not removed, the plaintiff will face unlawful and
  3   discriminatory barriers again.
  4     28. Given the obvious and blatant nature of the barriers and violations
  5   alleged herein, the plaintiff alleges, on information and belief, that there are
  6   other violations and barriers on the site that relate to his disability. Plaintiff will
  7   amend the complaint, to provide proper notice regarding the scope of this
  8   lawsuit, once he conducts a site inspection. However, please be on notice that
  9   the plaintiff seeks to have all barriers related to his disability remedied. See
 10   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 11   encounters one barrier at a site, he can sue to have all barriers that relate to his
 12   disability removed regardless of whether he personally encountered them).
 13
 14   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 15   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 16   Defendants.) (42 U.S.C. section 12101, et seq.)
 17     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 18   again herein, the allegations contained in all prior paragraphs of this
 19   complaint.
 20     30. Under the ADA, it is an act of discrimination to fail to ensure that the
 21   privileges, advantages, accommodations, facilities, goods and services of any
 22   place of public accommodation is offered on a full and equal basis by anyone
 23   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 24   § 12182(a). Discrimination is defined, inter alia, as follows:
 25             a. A failure to make reasonable modifications in policies, practices,
 26                or procedures, when such modifications are necessary to afford
 27                goods,     services,     facilities,   privileges,    advantages,      or
 28                accommodations to individuals with disabilities, unless the


                                                5

      Complaint
Case 2:20-cv-11644-RGK-MRW Document 1 Filed 12/28/20 Page 6 of 8 Page ID #:6




  1                accommodation would work a fundamental alteration of those
  2                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  3            b. A failure to remove architectural barriers where such removal is
  4                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  5                defined by reference to the ADA Standards.
  6            c. A failure to make alterations in such a manner that, to the
  7                maximum extent feasible, the altered portions of the facility are
  8                readily accessible to and usable by individuals with disabilities,
  9                including individuals who use wheelchairs or to ensure that, to the
 10                maximum extent feasible, the path of travel to the altered area and
 11                the bathrooms, telephones, and drinking fountains serving the
 12                altered area, are readily accessible to and usable by individuals
 13                with disabilities. 42 U.S.C. § 12183(a)(2).
 14     31. When a business provides paths of travel, it must provide accessible
 15   paths of travel.
 16     32. Here, accessible paths of travel have not been provided in conformance
 17   with the ADA Standards.
 18     33. When a business provides parking for its customers, it must provide
 19   accessible parking.
 20     34. Here, accessible parking has not been provided in conformance with the
 21   ADA Standards.
 22     35. The Safe Harbor provisions of the 2010 Standards are not applicable
 23   here because the conditions challenged in this lawsuit do not comply with the
 24   1991 Standards.
 25     36. A public accommodation must maintain in operable working condition
 26   those features of its facilities and equipment that are required to be readily
 27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 28     37. Here, the failure to ensure that the accessible facilities were available


                                              6

      Complaint
Case 2:20-cv-11644-RGK-MRW Document 1 Filed 12/28/20 Page 7 of 8 Page ID #:7




  1   and ready to be used by the plaintiff is a violation of the law.
  2
  3   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  4   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  5   Code § 51-53.)
  6      38. Plaintiff repleads and incorporates by reference, as if fully set forth
  7   again herein, the allegations contained in all prior paragraphs of this
  8   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  9   that persons with disabilities are entitled to full and equal accommodations,
 10   advantages, facilities, privileges, or services in all business establishment of
 11   every kind whatsoever within the jurisdiction of the State of California. Cal.
 12   Civ. Code §51(b).
 13      39. The Unruh Act provides that a violation of the ADA is a violation of the
 14   Unruh Act. Cal. Civ. Code, § 51(f).
 15      40. Defendants’ acts and omissions, as herein alleged, have violated the
 16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 17   rights to full and equal use of the accommodations, advantages, facilities,
 18   privileges, or services offered.
 19      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 20   discomfort or embarrassment for the plaintiff, the defendants are also each
 21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 22   (c).
 23
 24            PRAYER:
 25            Wherefore, Plaintiff prays that this Court award damages and provide
 26   relief as follows:
 27          1. For injunctive relief, compelling Defendants to comply with the
 28   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the


                                               7

      Complaint
Case 2:20-cv-11644-RGK-MRW Document 1 Filed 12/28/20 Page 8 of 8 Page ID #:8




  1   plaintiff is not invoking section 55 of the California Civil Code and is not
  2   seeking injunctive relief under the Disabled Persons Act at all.
  3       2. Damages under the Unruh Civil Rights Act, which provides for actual
  4   damages and a statutory minimum of $4,000 for each offense.
  5       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  6   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  7
      Dated: December 24, 2020         CENTER FOR DISABILITY ACCESS
  8
  9
 10
 11
                                       By: _______________________
 12
                                              Russell Handy, Esq.
 13                                           Attorney for plaintiff
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                             8

      Complaint
